LAM/MBHARY

NO. 30604

IN THE SUPREME COURT OF THE STATE OF HAWAIT

 

  

ORIGINAL PROCEEDING

   

RICHARD B. RAPOZO, PetitiOner,

.f¥
VS. §§
‘ ix

STATE OF HAWAII, Respondent. §; W;

_ _4 §§

§§ §§

“R §§
99
xv
59

ORDER 
J. for the courtl) `

(By: Duffy,
Upon consideration of petitioner's motion for
evidentiary hearing dated July l7, 2010, it appears that the

petition for a writ of habeas corpus was denied on July 15, 20lO.

Therefore,
IT IS HEREBY ORDERED that the motion for evidentiary

hearing is dismissed.

Honolulu, HawaiT4 July 27, 2010.

DATED:
FOR THE COURT:

Q@mL€~&wJb¢Qn

Associate Justice

 

1 Considered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,

JJ.